                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CLIFFORD ANTONIO ROWLING,
 #B87063,

                       Plaintiff,
                                                 Case No. 20-cv-00161-NJR
 v.

 UNKNOWN DEFENDANTS,

                       Defendants.

                          MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

        Plaintiff commenced this action on February 10, 2020, by submitting a Pro Se Civil

Rights Complaint form (Doc. 1), a Motion for Leave to Proceed in forma pauperis (“IFP

Motion”) (Doc. 2), and a Motion for Recruitment of Counsel (Doc. 3). The Federal Rules

of Civil Procedure provide that “[a] civil action is commenced by filing a complaint with

the court.” FED. R. CIV. P. 3. In other words, “the first step in the action is the filing of the

complaint.” Id., Advisory Committee Notes, 1937 Adoption. Although Plaintiff has

attached copies of grievances to the Civil Complaint form, no complaint has been filed in

this case, and Plaintiff has left the “statement of claim” section of the Civil Complaint

form blank. The filing also does not adequately identify the parties Plaintiff is attempting

to sue. Plaintiff’s handwriting is illegible, and the Court cannot discern the names of the

listed defendants. Furthermore, there is no request for relief. Rule 8(a)(3) requires “[a]

pleading that states a claim for relief [to] contain . . . a demand for the relief sought, which

may include relief in the alternative or different types of relief.” FED. R. CIV. P. 8. While

pro se litigants are not held to the same standards as licensed attorneys, they are not

entitled to general dispensation from the rules of procedure. See Wicker v. Ill. Dep’t of Pub.
                                       Page 1 of 3
Aid, 215 F.3d 1331 (7th Cir. 2000) (citing Jones v. Phipps, 39 F.3d 158, 163 (7th Cir. 1994)).

For these reasons, the instant filing cannot be considered an adequate complaint. See FED.

R. CIV. P. 8.

       IT IS THEREFORE ORDERED that, should he wish to further pursue this action,

Plaintiff shall file a complaint on or before March 18, 2020. Plaintiff is advised that a

successful complaint generally alleges “the who, what, when, where, and how…” DiLeo

v. Ernst & Young, 901 F.2d 624, 627 (7th Cir. 1990). Plaintiff should attempt to include the

relevant facts of his case in chronological order, inserting each defendant’s name where

necessary to identify the actors and each defendant’s actions.

       Alternatively, if Plaintiff did not intend to initiate a civil action, he shall file his

notice of voluntary dismissal with the Court by this same deadline of March 18, 2020. If

Plaintiff timely files a notice of voluntary dismissal, no filing fee shall be assessed. Failure

to respond to this order by the prescribed deadline will result in the dismissal of this

action pursuant to Federal Rule of Civil Procedure 41(b), and Plaintiff will remain

obligated to pay the filing fee. See 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch, 133 F.3d 464,

467 (7th Cir. 1998).

       The Clerk of Court is DIRECTED to send Plaintiff a copy of this Order, along with

a Pro Se Civil Rights Complaint form, and the Instructions for Filing a Pro Se Civil

Complaint for Civil Rights Violations or Other Civil Claims Filed by a Person in Custody.

Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will

not independently investigate his whereabouts. This shall be done in writing and not

later than seven (7) days after a transfer or other change in address occurs. Failure to


                                         Page 2 of 3
timely submit a change of address will cause a delay in the transmission of court

documents and may result in dismissal of this action for want of prosecution. See FED. R.

CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: February 18, 2020


                                               ____________________________
                                               NANCY J. ROSENSTENGEL
                                               Chief U.S. District Judge




                                      Page 3 of 3
